IN THE
TENTH COURT OF
APPEALS
 










 
 

No. 10-04-00083-CR
No.
10-04-00084-CR
 
Ex parte Trey Logan Davis
EX PARTE CHAD FENLEY DAVIS
 
 

From the 272nd
District Court
Brazos County, Texas
Trial Court Nos.
04-000338-CV-272 and 04-000339-CV-272
 

DISSENTING Opinion

 




            This is a case in which the Court simply
disagrees with the trial court, so it substitutes its judgment for that of the
trial court.  Because the evidence shows
substantial connection to international and interstate drug trafficking by the
defendants, thus raising serious concerns about being a flight risk, I cannot
say the trial court abused its discretion in setting a substantial 
bail.[1]  I would not hold the trial court abused its
discretion.  I therefore respectfully
dissent.
 
 
                                                                   TOM
GRAY
                                                                   Chief Justice
 
Dissenting opinion
delivered and filed August 25, 2004
Publish




[1]           There
is also an unanswered question.  By what
authority does an appellate court set the appropriate amount for bail?  In every other context where the trial court
exercises a range of discretion, upon a finding of an abuse, we reverse and
remand for further proceedings—but not in setting bail.